

113 S2704 IS: No Federal Contracts for Corporate Deserters Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2704IN THE SENATE OF THE UNITED STATESJuly 30, 2014Mr. Levin (for himself, Mr. Durbin, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the award of Federal Government contracts to inverted domestic corporations, and for
			 other purposes.1.Short titleThis Act may be cited as the No Federal Contracts for Corporate Deserters Act of 2014.2.Prohibition on awarding contracts to inverted domestic corporations(a)Civilian contracts(1)In generalChapter 47 of title 41, United States Code, is amended by adding at the end the following new
			 section:4713.Prohibition on awarding contracts to inverted domestic corporations(a)Prohibition(1)In generalThe head of an executive agency may not award a contract for the procurement of property or
			 services to—(A)any foreign incorporated entity that such head has determined is an inverted domestic corporation
			 or any subsidiary of such entity; or(B)any joint venture if more than 10 percent of the joint venture (by vote or value) is held by a
			 foreign incorporated entity that such head has determined is an inverted
			 domestic corporation or any subsidiary of such entity.(2)Subcontracts(A)In generalThe head of an executive agency shall include in each contract for the procurement of property or
			 services awarded by the executive agency
			 with a value in excess of $10,000,000, other than a contract for
			 exclusively commercial items, a clause that prohibits the prime contractor
			 on
			 such contract from—(i)awarding a first-tier subcontract with a value greater than 10 percent of the total value of the
			 prime contract to an entity or joint venture described in paragraph (1);
			 or(ii)structuring subcontract tiers in a manner designed to avoid the limitation in paragraph (1) by
			 enabling an entity or joint venture described in paragraph (1) to perform
			 more than 10 percent of the total value of the prime contract as a
			 lower-tier subcontractor.(B)PenaltiesThe contract clause included in contracts pursuant to subparagraph (A) shall provide that, in the
			 event that the prime contractor violates the contract clause—(i)the prime contract may be terminated for default; and(ii)the matter may be referred to the suspension or debarment official for the appropriate agency and
			 may be a basis for suspension or debarment of the prime contractor.(b)Inverted domestic corporation(1)In generalFor purposes of this section, a foreign incorporated entity shall be treated as an inverted
			 domestic corporation if, pursuant to a plan (or a series of related
			 transactions)—(A)the entity completes before, on, or after May 8, 2014, the direct or indirect acquisition of—(i)substantially all of the properties held directly or indirectly by a domestic corporation; or(ii)substantially all of the assets of, or substantially all of the properties constituting a trade or
			 business of, a domestic partnership; and(B)after the acquisition, either—(i)more than 50 percent of the stock (by vote or value) of the entity is held—(I)in the case of an acquisition with respect to a domestic corporation, by former shareholders of the
			 domestic corporation by reason of holding stock in the domestic
			 corporation; or(II)in the case of an acquisition with respect to a domestic partnership, by former partners of the
			 domestic partnership by reason of holding a capital or profits interest in
			 the domestic partnership; or(ii)the management and control of the expanded affiliated group which includes the entity occurs,
			 directly or indirectly, primarily within the United States, as determined
			 pursuant to regulations prescribed by the Secretary of the Treasury, and
			 such expanded affiliated group has significant domestic business
			 activities.(2)Exception for corporations with substantial business activities in foreign country of organization(A)In generalA foreign incorporated entity described in paragraph (1) shall not be treated as an inverted
			 domestic corporation if after the acquisition the expanded affiliated
			 group which includes the entity has substantial business activities in the
			 foreign country in which or under the law of which the entity is created
			 or organized when compared to the total business activities of such
			 expanded affiliated group.(B)Substantial business activitiesThe Secretary of the Treasury (or the Secretary's delegate) shall establish regulations for
			 determining whether an affiliated group has substantial business
			 activities for purposes of subparagraph (A), except that such regulations
			 may not treat any group as having substantial business activities if such
			 group would not be considered to have substantial business activities
			 under the regulations prescribed under section 7874 of the Internal
			 Revenue Code of 1986, as in effect on May 8, 2014.(3)Significant domestic business activities(A)In generalFor purposes of paragraph (1)(B)(ii), an expanded affiliated group has significant domestic
			 business activities if at least 25 percent of—(i)the employees of the group are based in the United States;(ii)the employee compensation incurred by the group is incurred with respect to employees based in the
			 United States;(iii)the assets of the group are located in the United States; or(iv)the income of the group is derived in the United States.(B)DeterminationDeterminations pursuant to subparagraph (A) shall be made in the same manner as such determinations
			 are made for purposes of determining substantial business activities under
			 regulations referred to in paragraph (2) as in effect on May 8, 2014, but
			 applied by treating all references in such regulations to foreign country and relevant foreign country as references to the United States. The Secretary of the Treasury (or the Secretary's delegate) may issue regulations decreasing the
			 threshold percent in any of the tests under such regulations for
			 determining if business activities constitute significant domestic
			 business activities for purposes of this paragraph.(c)Waiver(1)In generalThe head of an executive agency may waive subsection (a) with respect to any Federal Government
			 contract under the authority of such head if the head determines that the
			 waiver is required in the interest of national security or  is necessary
			 for the efficient or effective administration of Federal or
			 Federally-funded programs that provide health benefits to individuals.(2)Report to CongressThe head of an executive agency issuing a waiver under paragraph (1) shall, not later than 14 days
			 after issuing such waiver, submit a written notification of the waiver to
			 the relevant authorizing committees of
			 Congress and the Committees on Appropriations of the Senate and the House
			 of Representatives.(d)Applicability(1)In generalExcept as provided in paragraph (2), this section shall not apply to any contract entered into
			 before the date of the enactment of this section.(2)Task and delivery ordersThis section shall apply to any task or delivery order issued after the date of the enactment of
			 this section
			 pursuant to a contract entered into before, on, or after such date of
			 enactment.(3)ScopeThis section applies only to contracts subject to regulation under the Federal Acquisition
			 Regulation.(e)Definitions and special rules(1)DefinitionsIn this section, the terms expanded affiliated group, foreign incorporated entity, person, domestic, and foreign have the meaning given those terms in section 835(c) of the Homeland Security Act of 2002 (6
			 U.S.C. 395(c)).(2)Special rulesIn applying subsection (b) of this section for purposes of subsection (a) of this section, the
			 rules described under 835(c)(1) of the Homeland Security Act of 2002 (6
			 U.S.C. 395(c)(1)) shall apply..(2)Clerical amendmentThe table of sections at the beginning of chapter 47 of title 41, United States Code, is amended by
			 inserting after the item relating to section 4712 the following new item:4713. Prohibition on awarding contracts to inverted domestic corporations..(b)Defense contracts(1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new
			 section:2338.Prohibition on awarding contracts to inverted domestic corporations(a)Prohibition(1)In generalThe head of an agency may not award a contract for the procurement of property or services to—(A)any foreign incorporated entity that such head has determined is an inverted domestic corporation
			 or any subsidiary of such entity; or(B)any joint venture if more than 10 percent of the joint venture (by vote or value) is owned by a
			 foreign incorporated entity that such head has determined is an inverted
			 domestic corporation or any subsidiary of such entity.(2)Subcontracts(A)In generalThe head of an executive agency shall include in each contract for the procurement of property or
			 services awarded by the executive agency
			 with a value in excess of $10,000,000, other than a contract for
			 exclusively commercial items, a clause that prohibits the prime contractor
			 on
			 such contract from—(i)awarding a first-tier subcontract with a value greater than 10 percent of the total value of the
			 prime contract to an entity or joint venture described in paragraph (1);
			 or(ii)structuring subcontract tiers in a manner designed to avoid the limitation in paragraph (1) by
			 enabling an entity or joint venture described in paragraph (1) to perform
			 more than 10 percent of the total value of the prime contract as a
			 lower-tier subcontractor.(B)PenaltiesThe contract clause included in contracts pursuant to subparagraph (A) shall provide that, in the
			 event that the prime contractor violates the contract clause—(i)the prime contract may be terminated for default; and(ii)the matter may be referred to the suspension or debarment official for the appropriate agency and
			 may be a basis for suspension or debarment of the prime contractor.(b)Inverted domestic corporation(1)In generalFor purposes of this section, a foreign incorporated entity shall be treated as an inverted
			 domestic corporation if, pursuant to a plan (or a series of related
			 transactions)—(A)the entity completes before, on, or after May 8, 2014, the direct or indirect acquisition of—(i)substantially all of the properties held directly or indirectly by a domestic corporation; or(ii)substantially all of the assets of, or substantially all of the properties constituting a trade or
			 business of, a domestic partnership; and(B)after the acquisition, either—(i)more than 50 percent of the stock (by vote or value) of the entity is held—(I)in the case of an acquisition with respect to a domestic corporation, by former shareholders of the
			 domestic corporation by reason of holding stock in the domestic
			 corporation; or(II)in the case of an acquisition with respect to a domestic partnership, by former partners of the
			 domestic partnership by reason of holding a capital or profits interest in
			 the domestic partnership; or(ii)the management and control of the expanded affiliated group which includes the entity occurs,
			 directly or indirectly, primarily within the United States, as determined
			 pursuant to regulations prescribed by the Secretary of the Treasury, and
			 such expanded affiliated group has significant domestic business
			 activities.(2)Exception for corporations with substantial business activities in foreign country of organization(A)In generalA foreign incorporated entity described in paragraph (1) shall not be treated as an inverted
			 domestic corporation if after the acquisition the expanded affiliated
			 group which includes the entity has substantial business activities in the
			 foreign country in which or under the law of which the entity is created
			 or organized when compared to the total business activities of such
			 expanded affiliated group.(B)Substantial business activitiesThe Secretary of the Treasury (or the Secretary's delegate) shall establish regulations for
			 determining whether an affiliated group has substantial business
			 activities for purposes of subparagraph (A), except that such regulations
			 may not treat any group as having substantial business activities if such
			 group would not be considered to have substantial business activities
			 under the regulations prescribed under section 7874 of the Internal
			 Revenue Code of 1986, as in effect on May 8, 2014.(3)Significant domestic business activities(A)In generalFor purposes of paragraph (1)(B)(ii), an expanded affiliated group has significant domestic
			 business activities if at least 25 percent of—(i)the employees of the group are based in the United States;(ii)the employee compensation incurred by the group is incurred with respect to employees based in the
			 United States;(iii)the assets of the group are located in the United States; or(iv)the income of the group is derived in the United States.(B)DeterminationDeterminations pursuant to subparagraph (A) shall be made in the same manner as such determinations
			 are made for purposes of determining substantial business activities under
			 regulations referred to in paragraph (2) as in effect on May 8, 2014, but
			 applied by treating all references in such regulations to foreign country and relevant foreign country as references to the United States. The Secretary of the Treasury (or the Secretary's delegate) may issue regulations decreasing the
			 threshold percent in any of the tests under such regulations for
			 determining if business activities constitute significant domestic
			 business activities for purposes of this paragraph.(c)Waiver(1)In generalThe head of an agency may waive subsection (a) with respect to any Federal Government contract
			 under the authority of such head if the head determines that the waiver is
			 required in the interest of national security or  is necessary for the
			 efficient or effective administration of Federal or Federally-funded
			 programs that provide health benefits to individuals.(2)Report to CongressThe head of an agency issuing a waiver under paragraph (1) shall, not later than 14 days after
			 issuing such waiver, submit a written notification of the waiver to the
			 Committees on Armed Services and Appropriations of the Senate and the
			 House of Representatives.(d)Applicability(1)In generalExcept as provided in paragraph (2), this section shall not apply to any contract entered into
			 before the date of the enactment of this section.(2)Task and delivery ordersThis section shall apply to any task or delivery order issued after the date of the enactment of
			 this section
			 pursuant to a contract entered into before, on, or after such date of
			 enactment.(3)ScopeThis section applies only to contracts subject to regulation under the Federal Acquisition
			 Regulation and the Defense Supplement to the Federal Acquisition
			 Regulation.(e)Definitions and special rules(1)DefinitionsIn this section, the terms expanded affiliated group, foreign incorporated entity, person, domestic, and foreign have the meaning given those terms in section 835(c) of the Homeland Security Act of 2002 (6
			 U.S.C. 395(c)).(2)Special rulesIn applying subsection (b) of this section for purposes of subsection (a) of this section, the
			 rules described under 835(c)(1) of the Homeland Security Act of 2002 (6
			 U.S.C. 395(c)(1)) shall apply..(2)Clerical amendmentThe table of sections at the beginning of chapter 137 of title 10, United States Code, is amended
			 by inserting after the item relating to section 2337 the following new
			 item:2338. Prohibition on awarding contracts to inverted domestic corporations.(c)Regulations regarding management and control(1)In generalThe Secretary of the Treasury (or the Secretary's delegate) shall, for purposes of section
			 4713(b)(1)(B)(ii) of title 41, United States Code, and section
			 2338(b)(1)(B)(ii) of title 10, United States Code, as added by subsections
			 (a) and (b), respectively, prescribe regulations for purposes of
			 determining cases in which the management and control of an expanded
			 affiliated group is to be treated as occurring, directly or indirectly,
			 primarily within the United States. The regulations prescribed under the
			 preceding sentence shall apply to periods after May 8, 2014.(2)Executive officers and senior managementThe regulations prescribed under paragraph (1) shall provide that the management and control of an
			 expanded affiliated group shall be treated as occurring, directly or
			 indirectly, primarily within the United States if substantially all of the
			 executive officers and senior management of the expanded affiliated group
			 who exercise day-to-day responsibility for making decisions involving
			 strategic, financial, and operational policies of the expanded affiliated
			 group are based or primarily located within the United States. Individuals
			 who in fact exercise such day-to-day responsibilities shall be treated as
			 executive officers and senior management regardless of their title.